Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Mankin et al, 6,052,841 in view of Bowcutt et al. 9,896,831. Regarding claims 1 and 15, Mankin discloses: A toilet overflow prevention system (as shown in figure 2) for use with a toilet (12), comprising:
a capacitance sensor arrangement (14) configured to emit a signal indicative of a dielectric constant (26), said capacitance sensor arrangement including a first and second conductive plate (the upper and lower 22 in figure 2), said first conductive plate is disposed above said second conductive plate (as seen in figure 2, which is also adjacent and above as called for in claim 15); 
one or more processors (16) configured to:
determine a [water height] based on said signal indicative of said dielectric constant (as disclosed on column 3, lines 45-55);
determine an overflow flush condition based on said [determined water height] (as disclosed on column 4, lines 3-27); and
generate a control signal in response to determining said overflow flush condition in order to close a valve (18) that stops a flow of water within said toilet (as disclosed on column 4, lines 28-35): 
substantially as claimed but does not disclose; the capacitance sensor arrangement further configured to receive a first signal at a first time and a second signal at a second time, with the processors configured to establish a first threshold associated with the first signal indicative of the 
However, Bowcutt teaches another toilet overflow prevention system (as stated in the Abstract) for use with a toilet (12), including a capacitance sensor arrangement (as taught on column 6, line 9) which provides signals to a processor (78) having; the capacitance sensor arrangement further configured to receive a first signal at a first time and a second signal at a second time, with the processors configured to establish a first threshold associated with the first signal indicative of the duration of the normal flush cycle and to determine an overflow flush condition based on said second signal and the first threshold, as called for in claim 1, for the purpose of improving the prevention system’s sensitivity to detecting an overflow condition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet system of Mankin with first and second signals from the capacitance sensors to the processor as claimed and as, for example, taught by Bowcutt in order to improve the prevention system’s sensitivity to detecting an overflow condition. 
In regard to claim 18, Mankin discloses the processors 16 to be mounted on a housing as shown in figure 1 or at 24 in figure 2.
In regard to claim 2, Mankin discloses an actuator (20) configured to receive said control signal and in response to said control signal, operate to close said valve that stops said flow of water within said toilet.
Regarding claim 3, Bowcutt teaches a flapper valve 38 for the purpose of utilizing a valve that automatically closes with falling water levels.
In regard to claims 4-11, 16 and 19, Mankin discloses sensing and calibrating the normal water height into the system on column 5, lines 11-29, then comparing sensed values to the calibrated value at specific intervals on column 5 and on column 3, line 56 to column 4, line 27, with the readings .
Claims 1-11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Mankin et al, 6,052,841 in view of Bowcutt et al. 2008/0141447. Regarding claims 1 and 15, Mankin discloses: A toilet overflow prevention system (as shown in figure 2) for use with a toilet (12), comprising:
a capacitance sensor arrangement (14) configured to emit a signal indicative of a dielectric constant (26), said capacitance sensor arrangement including a first and second conductive plate (the upper and lower 22 in figure 2), said first conductive plate is disposed above said second conductive plate (as seen in figure 2, which is also adjacent and above as called for in claim 15); 
one or more processors (16) configured to:
determine a [water height] based on said signal indicative of said dielectric constant (as disclosed on column 3, lines 45-55);
determine an overflow flush condition based on said [determined water height] (as disclosed on column 4, lines 3-27); and
generate a control signal in response to determining said overflow flush condition in order to close a valve (18) that stops a flow of water within said toilet (as disclosed on column 4, lines 28-35): 
substantially as claimed but does not disclose; the capacitance sensor arrangement further configured to receive a first signal at a first time and a second signal at a second time, with the processors configured to establish a first threshold associated with the first signal indicative of the duration of the normal flush cycle and to determine an overflow flush condition based on said second signal and the first threshold.

Consequently, Bowcutt’447 teaches another toilet overflow prevention system having a first signal at a first time and a second signal at a second time as claimed for the purpose of improving the prevention system’s sensitivity to detecting an overflow condition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet system of Mankin with first and second signals from the capacitance sensors to the processor as claimed and as, for example, taught by Bowcutt in order to improve the prevention system’s sensitivity to detecting an overflow condition. 
In regard to claim 18, Mankin discloses the processors 16 to be mounted on a housing as shown in figure 1 or at 24 in figure 2.
In regard to claim 2, Mankin discloses an actuator (20) configured to receive said control signal and in response to said control signal, operate to close said valve that stops said flow of water within said toilet.

In regard to claims 4-11, 16 and 19, Mankin discloses sensing and calibrating the normal water height into the system on column 5, lines 11-29, then comparing sensed values to the calibrated value at specific intervals on column 5 and on column 3, line 56 to column 4, line 27, with the readings including an entire flush cycle as disclosed on column 4, lines 3-27, with processor 16 electrically connected to drive 20 and thereby transmitting a control signal to control the valve 18 as disclosed on column 4, lines 28-55.
Claims 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mankin et al. 6,052,841 in view of Bowcutt et al. 2008/0141447 as applied in claims 1, 15 and 18 above and further in view of Veros et al. 9,163,972. Mankin discloses: A toilet overflow prevention system for use with a toilet (12), including a set of capacitor plates 22 substantially as claimed but does not disclose a third plate. However, Veros teaches another overflow prevention system for use with a toilet as shown in figure 4, including capacitive sensors 62 and 63 having a third capacitive sensor plate 72, 74 for the purpose of eliminating potential cross talk. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the toilet system of Mankin with a third capacitive sensor plate as, for example, taught by Veros in order to eliminate potential cross talk.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,697,166 in view of Bowcutt et al. 9,896,831. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of application claims 1 and 15 are found in patent claims 1 and 14 with application claims 1 and 15 defining the first plate to be above or adjacent the second for the purpose of determining water height which broadly paraphrases the limitation in patent claims 1 and 14 of having the first and second plates disposed above and below the water level. Patent claims 1 and 14 additionally calls for a pivot which is included in application claim 13 and with application claims 4 and 16 including a water height determination which paraphrases the water level limitations in patent claims 1 and 14. Consequently, Patent’166 claims substantially the same invention as claimed but does not claim; the capacitance sensor arrangement further configured to receive a first signal at a first time and .
However, Bowcutt’831 teaches another toilet overflow prevention system (as stated in the Abstract) for use with a toilet (12), including a capacitance sensor arrangement (as taught on column 6, line 9) which provides signals to a processor (78) having; the capacitance sensor arrangement further configured to receive a first signal at a first time and a second signal at a second time, with the processors configured to establish a first threshold associated with the first signal indicative of the duration of the normal flush cycle and to determine an overflow flush condition based on said second signal and the first threshold, as called for in claim 1, for the purpose of improving the prevention system’s sensitivity to detecting an overflow condition. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the claims of Patent’166 with first and second signals from the capacitance sensors to the processor as claimed and as, for example, taught by Bowcutt’831 in order to improve the prevention system’s sensitivity to detecting an overflow condition. 
Dependent application claims 2-14, 16 and 17 are either copies of or closely paraphrase patent claims 2-13, 17 and 19 respectively.
Allowable Subject Matter
Claims 13 and 14 would be allowable if the nonstatutory double patenting rejection as set forth in this Office action was overcome and if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754